ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
SolPac Construction, Inc. d/b/a              )      ASBCA No. 61591
 Soltek Pacific Construction Company         )
                                             )
Under Contract No. W912PL-10-D-0038          )


APPEARANCE FOR THE APPELLANT:                       Kirk J. McCormick, Esq.
                                                     Ruberto, Israel & Weiner, P.C.
                                                     Boston, MA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District
                                                      Los Angeles

               OPINION BY ADMINISTRATIVE JUDGE MCNULTY

      It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1,550,000. This amount is inclusive of interest. No further interest shall be paid.

       Dated: February 28, 2019

                                                 fl H_j__       /JJ1 11t 1-l--:-
                                                 llI concur

  I/\~
--=r~\/\
----------~-----------------------
RICHARD SHACKLEFORD
Administrative Judge
                                                 J~~
                                                 Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61591, Appeal of SolPac
Construction. Inc. d/b/a, Soltek Pacific Construction Company. rendered in
conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2